Citation Nr: 1511847	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  09-07 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable disability rating for hemorrhoids. 

2.  Entitlement to an initial compensable disability rating for bilateral tinea pedis. 

3.  Entitlement to an initial compensable disability rating for residuals of a fractured nose. 

4.  Entitlement to an initial disability rating in excess of 10 percent for hypertension. 

5.  Entitlement to an initial disability rating in excess of 10 percent for right knee strain. 

6.  Entitlement to an initial disability rating in excess of 10 percent for left knee strain. 

7.  Entitlement to an initial disability rating in excess of 10 percent degenerative spondylosis of the lumbosacral spine. 

8.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel

INTRODUCTION

The Veteran served on active duty from October 1979 to October 2005. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision issued by the Department of Veterans Affairs (VA) regional office (RO) in Atlanta, Georgia.  

In September 2012, a hearing was held before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.  The issues on appeal were remanded for additional development in May 2013.  The directed development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998). 

In January 2015, the Veteran submitted additional evidence in support of his claims along with a waiver of initial consideration of this evidence by the agency of original jurisdiction (AOJ).  38 C.F.R. § 20.1304(c) (2014). 
The issues of entitlement to an initial compensable disability rating for bilateral tinea pedis and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  

FINDINGS OF FACT

1.  Prior to November 17, 2009, the service-connected hemorrhoids were principally manifested by mild or moderate hemorrhoids without objective evidence of large or thrombotic hemorrhoids, excessive redundant tissue, or frequent recurrences.

2.  Since November 17, 2009, the evidence is in relative equipoise as to whether the Veteran's hemorrhoid disability has been manifested by mild or moderate hemorrhoids, or by large or thrombotic hemorrhoids with excessive redundant tissue, evidencing frequent recurrences.

3.  For the entire period of the appeal, the service-connected residuals of a fractured nose more closely approximate 50 percent obstruction of both nasal passages and complete obstruction on one side.  

4.  For the entire period of the appeal, the service-connected hypertension is principally manifested by continuous medication for control without objective findings of diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.

5.  For the entire appeal period, the service-connected right knee disability is manifested by pain, x-ray evidence of osteoarthritis in the knee joint, full extension, flexion ranging from 85 to 132 degrees, joint line tenderness, and crepitus, without objective evidence of instability, deformity, subluxation, dislocation, heat, or redness in the knee joint, or evidence of additional limitation of motion or loss of function due to pain, fatigue, weakness, lack of endurance, or incoordination.

6.  For the entire appeal period, the service-connected left knee disability is manifested by pain, x-ray evidence of osteoarthritis in the knee joint, full extension, flexion ranging from 90 to 122 degrees, joint line tenderness, and crepitus, without objective evidence of instability, deformity, subluxation, dislocation, heat, or redness in the knee joint, or evidence of additional limitation of motion or loss of function due to pain, fatigue, weakness, lack of endurance, or incoordination.

7.  Prior to November 17, 2009, the service-connected degenerative spondylosis of the lumbosacral spine is manifested by pain with bending, lifting, or sitting for an extended period of time; flare-ups of symptoms three or four times a year; and objective findings of full range of motion of the thoracolumbar spine; without objective evidence of muscle spasm, paraspinal tenderness, guarding, abnormal mobility, abnormal gait, reversed lordosis, scoliosis, abnormal kyphosis, incapacitating episodes more than two weeks in the past 12 months, or ankylosis of the entire thoracolumbar spine.  

8.  From November 17, 2009, the service-connected degenerative spondylosis of the lumbosacral spine is manifested by constant pain; forward flexion functionally limited to 80 to 87 degrees; muscle spasm; guarding; stiffness; localized tenderness; weekly flare-ups of symptoms causing additional limitation of motion and limitation of function; and functional loss and impairment manifested by less movement than normal, pain on movement, and interference with sitting, standing, and weight bearing; without findings of favorable or unfavorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes due to the disc disease lasting a duration of at least 4 weeks during any 12 month period.

9.  For the entire period of the appeal, the service-connected degenerative spondylosis of the lumbosacral spine has not been manifested by intervertebral disc disease or nerve involvement or neurological manifestations or abnormalities to include radiculopathy.  


CONCLUSIONS OF LAW

1.  Prior to November 17, 2009, the criteria for an initial compensable rating for hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2014).

2.  Resolving reasonable doubt in the Veteran's favor, from November 17, 2009, the criteria for a 10 percent rating for hemorrhoids have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2014).

3.  Resolving reasonable doubt in the Veteran's favor, for the entire appeal period, the criteria for an initial 10 percent rating for the residuals of a fractured nose have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.20, 4.97, Diagnostic Code 6502 (2014). 

4.  For the entire appeal period, the criteria for the assignment of an initial disability evaluation in excess of 10 percent for the service-connected hypertension have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.20, 4.21, 4.104 including Diagnostic Code 7101 (2014).

5.  For the entire appeal period, the criteria for the assignment of an initial disability rating in excess of 10 percent for the service-connected right knee strain have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256 to 5261 (2014). 

6.  For the entire appeal period, the criteria for the assignment of an initial disability rating in excess of 10 percent for the service-connected left knee strain have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256 to 5261 (2014). 

7.  Prior to November 17, 2009, the criteria for the assignment of an initial disability evaluation in excess of 10 percent for the service-connected degenerative spondylosis of the lumbosacral spine have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ §§ 3.102, 3.159, 3.321, 4.1-4.7,4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5235-5243 (2014).

8.  From November 17, 2009, the criteria for the assignment of a 20 percent disability evaluation for the service-connected degenerative spondylosis of the lumbosacral spine have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ §§ 3.102, 3.159, 3.321, 4.1-4.7,4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5235-5243 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The RO provided notice letters to the Veteran in January 2006, prior to the initial adjudication of the claims, and in April 2009 and June 2013.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Veteran's claims for higher evaluations are downstream issues, which were initiated by the notice of disagreement.  The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements..." Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Thus, there is no duty to provide additional notice.

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  The Veteran identified private treatment records in support of his claims and the Board finds that the RO made all reasonable efforts to obtain the private records identified by the Veteran.  VA treatment records dated from 2006 to September 2014 and Tricare records dated from 2006 to 2012 are associated with the claims file.  The Veteran submitted private medical evidence in support of his claims.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  In January 2006, April 2006, and April 2009, the Veteran informed VA that he had not additional information or evidence to submit in support of his claims.  

The Veteran underwent VA examinations in March 2006, November 2009, July 2010, August 2013, and October 2014 to obtain medical evidence as to the severity of the service-connected disabilities.  The VA examinations were conducted by medical professionals and were based on review of claims file, solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examination reports are accurate and fully descriptive.  The Veteran has been afforded adequate examinations.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor his representative has challenged the adequacy of the examinations.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").

The Board finds that the duties to notify and assist the appellant have been met, so that no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claims. 
2.  Increased Rating General Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

Where there is a question as to which of two evaluations (ratings) shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

In deciding this appeal, VA has specifically considered whether separate ratings for different periods of time are warranted, assigning different ratings for different periods of the Veteran's appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).   

3.  Increased Initial Rating for Hemorrhoids

For historical purposes, the Veteran filed for service connection for hemorrhoids in November 2005.  His claim was granted in a July 2006 rating decision and a noncompensable rating was assigned from November 1, 2005 under Diagnostic Code 7336.  38 C.F.R. §4.114.  The Veteran disagreed with the initial rating assigned, and this appeal ensued. 

The Veteran asserts that a higher rating is warranted because he has hemorrhoid flare-ups once a week and the pain was worse.  He stated that he treats the hemorrhoids with Tucks or Preparation H, and once it starts, it takes about 2 or 3 days to get to the point where it is tolerable.  The Veteran stated that he experienced swelling and bleeding almost once a week.  See the Board Hearing Transcript, dated in September 2012, pages 19-22.  

Under Diagnostic Code 7336, a zero percent rating is warranted when there is mild or moderate symptomatology.  A 10 percent rating is warranted when hemorrhoids are large or thrombotic and irreducible, with excessive redundant tissue evidencing frequent recurrences.  A 20 percent rating is warranted when there is persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336. 

A March 2006 VA examination report indicates that the Veteran reported a history of hemorrhoids with the onset of the hemorrhoid condition approximately six years ago.  He used over-the counter medication for treatment.  The Veteran indicated that currently, he had symptoms of soreness and difficulty passing stools at times but he denied bleeding and he never had to have any surgery, hospitalization, or other treatment for the hemorrhoids.  The Veteran indicated that presently, he used Preparation H and Tucks and this treatment was effective with no side effects.  The Veteran reported flare ups occurring six times a year which were usually precipitated by when he had diarrhea.  The Veteran reported no blood in his stools and no bleeding.  He reported the duration of the hemorrhoid flare ups was two to three days and they are relieved with over-the-counter medication.  It was noted that the effects of the hemorrhoids on activities of daily living are that the Veteran had difficulty with sitting and the effects of the hemorrhoids on functionality was none.  Physical examination revealed no hemorrhoids at that time and sphincter tone was normal.  There was no fecal leakage observed externally.  

A November 2009 VA examination report indicates that the Veteran reported having anal pain due to the hemorrhoids.  He reported that he continued to use hemorrhoidal suppositories with a good response to treatment without reported side effects and overall, his course since onset was stable at that time.  The Veteran denied having surgery or hospitalization for the hemorrhoids.   He stated that he had occasional rectal bleeding and no rectal prolapse, anal infections, or proctitis.  He stated that he had anal itching, burning, diarrhea, and swelling.  He denied having difficulty passing stool or swelling.  He denied having bleeding form the hemorrhoids, thrombosis, fecal incontinence, or perianal discharge.  Physical examination revealed an external hemorrhoid and excessive redundant tissue.  There was no evidence of thrombosis, bleeding, fissures, an anorectal fistula, or anal or rectal stricture.  There was no evidence of impaired sphincter control or rectal prolapse.  

An October 2014 VA examination report indicates that the Veteran had pain, itching, anal swelling, and bleeding due to the hemorrhoids.  Physical examination revealed that the Veteran had internal and external hemorrhoids characterized as mild to moderate.  The hemorrhoids were swollen, there was no rectal prolapse, fistula, or rectal stricture.  The external hemorrhoids were described as small or moderate.  The examiner indicated that the hemorrhoids did not impact the Veteran's ability to work.   

After a careful review of the record, the Board finds that an initial 10 percent disability rating is warranted for the Veteran's hemorrhoid disability from November 17, 2009, the date of the VA examination.  As discussed above, upon VA examination in November 2009, there was objective evidence of an external hemorrhoid and excessive redundant tissue.  The Veteran reported having anal pain due to the hemorrhoids and he continued to use hemorrhoidal suppositories with a good response to treatment without reported side effects.  The October 2014 VA examination report indicates that the Veteran had pain, itching, anal swelling, and bleeding due to the hemorrhoids.  Physical examination revealed that the Veteran had internal and external hemorrhoids characterized as mild to moderate.  The hemorrhoids were swollen.  At the hearing before the Board in September 2012, the Veteran reported that he had hemorrhoid flare-ups once a week.   

Accordingly, since November 17, 2009, the date of the VA examination, the evidence is in relative equipoise as to whether the Veteran's hemorrhoid disability has been manifested by mild or moderate hemorrhoids, or by large or thrombotic hemorrhoids with excessive redundant tissue, evidencing frequent recurrences.  

On one hand, evidence shows a finding of mild to moderate hemorrhoids and with no thrombosis which supports a noncompensable rating. On the other hand, evidence shows findings of internal and external hemorrhoids, excessive redundant tissue, swollen hemorrhoids, and weekly recurrences. The hemorrhoid disability was described as active, and the Veteran has complaints of anal pain, itching, burning, swelling, and bleeding. This evidence supports a 10 percent rating.

Resolving reasonable doubt in the Veteran's favor, the Board finds that the hemorrhoid disability has been manifested by hemorrhoids with excessive redundant tissue, evidencing frequent recurrences.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, an initial 10 percent disability rating is warranted from November 17, 2009 the date of the VA examination.  The Board notes that there is no evidence as to whether the Veteran's hemorrhoids have been irreducible or are large or thrombotic; however, the Board observes that not all of the criteria must be met to warrant a certain rating.  See 38 C.F.R. § 4.7. 

A compensable rating is not warranted for the hemorrhoids under Diagnostic Code 7806 prior to November 17, 2009.  Prior to November 17, 2009, the service-connected hemorrhoids were manifested by mild or moderate hemorrhoids without objective evidence of large or thrombotic hemorrhoids, excessive redundant tissue, or frequent recurrences.  There is no objective evidence of large or thrombotic hemorrhoids, irreducible hemorrhoids, or excessive redundant tissue for this time period in question.  See for instance the March 2006 VA examination report.  

A disability rating in excess of 10 percent is not warranted as the Veteran's hemorrhoid disability has not been manifested by persistent bleeding and secondary anemia, or fissures.  The VA examination reports indicate that the Veteran reported having intermittent bleeding.  Bleeding was not detected upon VA examinations in 2006, 2009, or 2014.  Findings of anemia or fissures were not detected upon the VA examinations.  The Board has also considered whether any other applicable rating criteria may enable a higher evaluation. However, after review, the Board finds that no other diagnostic code provides for a higher rating.

In conclusion, the Board has applied the benefit-of-the-doubt doctrine in granting an initial 10 percent disability rating for the Veteran's hemorrhoid disability from November 17, 2009.  The claim for a higher initial rating is granted to that extent.  However, the preponderance of the evidence is against the assignment of an initial compensable rating for the hemorrhoids prior to November 17, 2009 and the assignment of a disability rating in excess of 10 percent from November 17, 2009.  

The Board has considered whether referral for an extraschedular rating is warranted for the service-connected hemorrhoids.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the appellant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115. 

The Board finds that the schedular evaluation assigned for the Veteran's service-connected hemorrhoids is adequate in this case.  Here, the schedular rating criteria used to rate the Veteran's hemorrhoids reasonably describe and assess the Veteran's disability level and symptomatology.  The lay and medical evidence fails to show anything unique or unusual that would render the schedular criteria inadequate.  The rating criteria provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  As such, the schedular rating criteria that have been applied in this case reasonably and adequately describe the Veteran's hemorrhoid disability picture and therefore referral for consideration of extraschedular ratings is not warranted.  

4.  Increased Initial Rating for Residuals of a Fractured Nose 

For historical purposes, the Veteran filed for service connection for a fractured nose in November 2005.  His claim was granted in a July 2006 rating decision and a noncompensable rating was assigned from November 1, 2005 under Diagnostic Code 6502.  38 C.F.R. §4.97.  The Veteran disagreed with the initial rating assigned, and this appeal ensued. 

The Veteran asserts that a higher rating is warranted.  At the hearing before the Board in September 2012, he indicated that he had surgery on the nose while on active duty. He asserted that the condition has worsened.  He stated that the nostril was pretty much closed up, it gets a little air in there, and he has to use Flonase and Claritin to keep the little opening open.  He stated that the ENT doctor at Fort Benning told him that when they did the surgery on his nose, they scraped the bone away, and that worked for years, and then it has gotten back to the way it was.  He stated that he was told that the only thing they can do is a nose job, but if he got a nose job, he would probably have to get one about every 10 years because the bone part they scraped away was weak and he cannot keep getting surgery.  He stated that a residual from the nose condition was that he has to breathe out of his mouth and he snores.  The Veteran's wife indicated that the Veteran speaks nasally and his voice has more of a nasal sound to it instead of it just coming out normally.  The Veteran stated that the breathing problem affected him constantly and most of the time, he had one nostril that was open and the other one was almost closed, so limited air was going through it.  he stated that sometimes, he breathed out of his mouth and if he did something strenuous, he kind of panted.  He stated that the limited airflow caused him to be tired and caused difficulty sleeping.  See the Board Hearing Transcript, dated in September 2012, pages 12-16.  

Deviation of nasal septum warrants a 10 percent rating when there is 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 6502.  A 10 percent evaluation is the maximum schedular rating for deviation of the nasal septum under Diagnostic Code 6502.  

The rating schedule authorizes the assignment of a noncompensable evaluation in every instance in which the rating schedule does not provide such an evaluation and the requirement for a compensable evaluation has not been met.  38 C.F.R. § 4.31.

The March 2006 VA examination report indicates that the Veteran reported a history of a broken nose with a scar.  He stated that in approximately in 1990, when he was playing basketball, a player hit him in the nose.  He sought treatment the next day and the doctor informed of the broken nose.  A few months later, he developed breathing problems and he was referred to an ENT.  The Veteran underwent surgery; he described the surgery as scraping of the nose bone to clear away the excessive bone so that he could breathe without difficulty.  The VA examination report indicates that currently, the Veteran reported symptoms of breathing out of the left nostril only and only being able to breathe out of the mouth with decreased ability to breathe from the right nostril.  His current treatment for the nose was Claritin and Nasonex and he expected to receive Flonase to assist him with allergies that interfere with his breathing problems.  The Veteran reported flare-ups of sinus problems, colds, and allergies that usually occurred during the winter months and summer months; the flare ups in the winter months usually occur two to three times and in the summer months they usually occur one to two times.  He stated that the flare-ups usually lasted about four days on average with the severity being moderate and he has to use his mouth to breathe.  He reported that the flare ups are alleviated when he takes cold medicines and his allergy medicines.  It was noted that the effects of the nose on functionality was difficulty with breathing fully when he has cold and allergy symptoms and not being able to do many strenuous activities. 

Physical examination revealed that the nose was slightly deviated to the right with decreased patent, and a slight decrease in airflow of the right naris was noted.  There is a 1 and 1.5 cm indentation noted above the left naris area.  There was no nasal drainage and the turbinate membranes were intact.  There was maxillary and frontal sinus tenderness.  There was no sinus pain or pressure reported.  X-ray examination of the nasal bone revealed that the paranasal sinus appeared to be clear. There was no evidence of mucosal thickness, air fluid level, or polyp retention cyst suggested.  No bone erosion or other abnormalities were identified. The impression was normal exam of the paranasal sinus, depression of the nasal bone, and possible old depressed fracture of the nasal bone.  No other abnormalities were noted.   

The November 2009 VA examination report indicates that the Veteran reported that his current symptoms were nasal congestion, itchy nose, and breathing difficulty. Physical examination revealed tenderness and evidence of radical surgery. The sinuses affected were the maxillary sinuses. There was no evidence of active disease. There were signs of nasal obstruction with 10 percent left nasal obstruction and 30 percent right nasal obstruction. There were no nasal polyps, septal deviation, permanent hypertrophy of turbinates from bacterial rhinitis, rhinoscleroma, tissue loss scarring or deformity of the nose, or Wegener's granulomatosis or granulomatous infection. The diagnosis was history of sinusitis and status post nose fracture. The problem associated with the diagnosis was nasal congestion. 

The August 2013 VA examination report indicates that the diagnosis was status post fractured nose deviated nasal septum.  It was noted that the Veteran required inhalational anti-inflammatory medication, intermittent daily, Flonase, which was noted to be a corticosteroid medication.  It was noted that the current symptom was partial nasal obstruction.

Resolving reasonable doubt in the Veteran's favor, the Board finds that the residuals of the nose fracture disability picture more closely approximates the criteria for a 10 percent rating.  The Veteran has provided competent and credible lay evidence that he has, at times, complete or almost complete obstruction in one nasal passage.  The Veteran, as a layperson, is competent to describe observable symptoms such as not being able to breathe through a nasal passage.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Veteran's lay statements are found to be credible as they have been consistent over the years.  

There is objective medical evidence which establishes that the Veteran has nasal obstruction.  The November 2009 VA examiner indicated that there were signs of nasal obstruction with 10 percent left nasal obstruction and 30 percent right nasal obstruction.  The VA examiner in August 2013 indicated that the Veteran had symptoms of partial nasal obstruction.  While such findings are slightly less than the criteria for a 10 percent rating under Diagnostic Code 6502; it closely approximates the criteria for that rating.  A 10 percent rating is granted for the entire appeal period.  The claim for a higher initial rating is granted to that extent.  

After considering whether any other applicable rating criteria may enable a higher evaluation, the Board finds that no other diagnostic code provides for a higher rating.  Further, the Board has considered whether referral for an extraschedular evaluation is warranted.  See 38 C.F.R. § 3.321 (2014) and Thun, supra.  The disability picture due to the residuals of a nose fracture are not found to be exceptional or unusual so as to render the application of the established rating criteria inadequate in this case.  The identified manifestations are found to be reasonably addressed by the rating criteria.  The Board finds that the schedular rating criteria contemplate the Veteran's level of disability and symptomatology and the assigned schedular evaluation is adequate. 

5.  Increased Initial Rating for Hypertension

In November 2005, the Veteran filed for service connection for hypertension.  His claim was granted in a July 2006 rating decision and a 10 percent rating was assigned from November 1, 2005 under Diagnostic Code 7101.  38 C.F.R. §4.104.  The Veteran disagreed with the initial rating assigned, and this appeal ensued. 

At the hearing before the Board in September 2012, the Veteran stated that the hypertension increased in severity, it has worsened by constant headaches, dizziness, and feeling faint, and his blood pressure fluctuates.  The Veteran indicated that sometimes, his blood pressure was high and it was not normal all the time.  The Veteran indicated that he noticed that even with the medication, he was still experiencing problems.  The Veteran's spouse stated that she had a blood pressure cuff and even with the medication, his blood pressure will average anywhere from 190/119, which, she stated, was extremely high.  She indicated that his blood pressure never seemed to get down to 120 or 118/80, which would be in the normal range, and his blood pressure always seemed to run high.  She indicated that his average was 150/100 but when he's having the headaches and things and the nausea or dizziness, then it runs much higher.  The Veteran's spouse stated that the highest reading she has seen was 190/119 and almost 200/101, and the lowest reading she has seen with his current medication was maybe 140/95, 96.  See the Board Hearing Transcript dated in September 2012, pages 2-5.  

During the pendency of the appeal, the diagnostic code regarding hypertension was amended.  71 Fed. Reg. 52457-60 (Sept. 6, 2006).  Effective on October 6, 2006, a note was added after the rating criteria of Diagnostic Code 7101 concerning separate evaluations of hypertension and other heart diseases.  Because service connection is not in effect for other heart disease, the change to the regulation is inapplicable to the appeal at hand. 

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent for hypertension.  Under Diagnostic Code 7101, a 20 percent rating is assigned for diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101. 

There are no objective findings of predominant diastolic readings of 110 or more or systolic readings of 200 or more.  The blood pressure readings show diastolic readings are predominantly below 110 and systolic readings are predominantly below 200.  The VA examination report dated in March 2006 indicates that the blood pressure readings were as follows: sitting 141/90 mmHg, lying down 136/75 mmHg, and standing 136/85 mmHg.  The VA examination report dated in November 2009 indicates that the blood pressure readings were as follows: 145/97 mmHg, 144/92 mmHg, and 152/106 mmHg.  The VA examination report dated in August 2013 indicates that the blood pressure readings were as follows: 135/85 mmHg; 136/88 mmHg, and 138/81 mmHg.  The VA examination reports indicate that the Veteran was currently taking antihypertensive medications including Lisinopril 40 mg. and Hydrochlorothiazide 25 mg.  The August 2013 VA examination report indicates that the Veteran's hypertension or isolated systolic hypertension did not impact his ability to work.  

VA treatment records document the following blood pressure readings: 132/78 in February 2007; 124/78 in December 2007; 134/94 in December 2008; 134/87 in March 2009; 136/88 and 145/97 in November 2009; 138/84 in February 2011; 133/83 in September 2011; 125/83 in March 2012; 132/80 in March 2013; 123/81 in December 2013; 123/81 in March 2014; and 129/84 and 134/84 in September 2014.  Tricare treatment records document the following blood pressure readings: 146/87 in August 2006; 134/89 in December 2008; 122/84 in March 2009; 121/86 in April 2009; 133/80 in September 2009.  Tricare treatment records dated in December 2008 indicate that the hypertension was in moderate control.  Tricare records dated in April 2009 and September 2011 indicate that the hypertension was well controlled or under good control on medication.  

Based on the medical evidence of record, the weight of the evidence does not establish predominant diastolic pressure over 110 or predominant systolic pressure over 200.  

The Board notes that at the hearing before the board in September 2012, the Veteran and his spouse indicated that the Veteran's blood pressure readings are, at times, systolic pressure of 190 to 200 and diastolic pressure of 119.  

The Board finds that this lay evidence is not sufficient to establish predominant diastolic readings of 110 or more or systolic readings of 200 or more, but is sufficient to establish that the blood pressure readings were intermittently at those levels.  The lay statements are not supported by the objective medical evidence of record.  The blood pressure readings taken by medical professional during evaluation and checkups are not at that level and are predominantly lower than 200/110.  The Board finds that the objective medical evidence is more probative than the lay evidence since this evidence is more detailed and accurate, the blood pressure readings were taken by medical professionals, and the readings were recorded at the time the reading was taken.   

The Board must conclude that the evidence does not meet the criteria for an initial rating in excess of 10 percent for hypertension under Diagnostic Code 7101 for the entire appeal period.  38 C.F.R. § 4.104 , Diagnostic Code 7101. 

Thus, the preponderance of the evidence is against the Veteran's claim for an initial disability rating in excess of 10 percent for the service-connected hypertension.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b). 

The Board finds that a staged rating is not warranted in this case in that a rating higher than 10 percent is not warranted.  It appears from the evidence that the disability has remained essentially constant for the entire appeal period.  Accordingly, a staged rating under Fenderson is not warranted. 

Finally, the Board has considered whether referral for an extraschedular evaluation is warranted.  See 38 C.F.R. § 3.321 (2014) and Thun, supra.  The disability picture due to the hypertension is not found to be exceptional or unusual so as to render the application of the established rating criteria inadequate in this case.  The identified manifestations are found to be reasonably addressed by these criteria for rating the service-connected hypertension on the basis of the Veteran's blood pressure readings.  The criteria provide for increased ratings for correspondingly elevated blood pressure readings than currently shown by the evidence.  

Hence, as the schedular rating reasonably describes the Veteran's disability picture, referral for extraschedular consideration is not warranted.  The Board finds that the schedular rating criteria contemplate the Veteran's level of disability and symptomatology and the assigned schedular evaluations are adequate. 

6.  Increased Initial Ratings for Right and Left Knee Strain

For historical purposes, the Veteran filed for service connection for left and right knee disabilities in November 2005.  His claim was granted in a July 2006 rating decision and noncompensable ratings were assigned from November 1, 2005 under Diagnostic Code 5010 to the right and left knee strain.  The Veteran disagreed with the initial rating assigned, and this appeal ensued.  A January 2009 rating decision assigned a 10 percent rating to each knee disability from November 1, 2005 based upon painful or limited motion of a major joint. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  With any form of arthritis, painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

Functional loss due to pain is to be rated at the same level as the functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, 25 Vet. App. 1 (2011) (the Board had failed to address painful motion and the applicability of 38 C.F.R. § 4.59 to an initial disability rating for residuals of a left shoulder injury with surgical repair).  

Diagnostic Code 5010, traumatic arthritis, directs that arthritis be rated under Diagnostic Code 5003, degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined and not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5257 (other impairment of the knee), a 10 percent disability evaluation requires slight recurrent subluxation or lateral instability.  A 20 percent evaluation requires moderate recurrent subluxation or lateral instability.  A 30 percent evaluation requires severe recurrent subluxation or lateral instability.  

Under Diagnostic Code 5258, dislocated semilunar cartilage, with frequent
episodes of locking, pain, and effusion into the joint is rated at 20 percent, whereas Diagnostic Code 5259 provides that the removal of semilunar cartilage that remains symptomatic is rated at 10 percent.  Semilunar cartilage is synonymous with the meniscus.  

Diagnostic Codes 5260 and 5261 are utilized to rate limitation of flexion and extension of the knee joint.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5260, limitation of flexion of the knee to 60 degrees warrants a noncompensable evaluation, limitation of flexion to 45 degrees warrants a 10 percent rating, limitation of flexion to 30 degrees warrants a 20 percent evaluation and limitation of flexion to 15 degrees warrants a 30 percent evaluation, the highest schedular evaluation under this diagnostic code.  38 C.F.R. § 4.71a.   

Under Diagnostic Code 5261, limitation of extension of the knee to 5 degrees warrants a noncompensable evaluation, limitation of extension of the knee to 10 degrees warrants a 10 percent evaluation, limitation of extension to 15 degrees warrants a 20 percent evaluation, and limitation of extension to 20 degrees warrants a 30 percent evaluation.  Limitation of extension of the knee to 30 degrees warrants a 40 percent evaluation and limitation of extension of the knee to 45 degrees warrants a 50 percent evaluation, the highest schedular evaluation under this diagnostic code.  38 C.F.R. § 4.71a.  

The Schedule provides that the normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

VA's General Counsel has interpreted that a veteran who has arthritis and instability of the knee can receive separate ratings under Diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97. When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 in order to obtain a separate rating for arthritis. If the veteran does not at least meet the criteria for noncompensable rating under either of those codes, there is no additional disability for which a rating may be assigned.  

In VAOPGCPREC 9-98, the VA General Counsel further explained that, when a veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on X-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.  In the alternative, a compensable rating may be granted by virtue of 38 C.F.R. § 4.59.  

In VAOPGCPREC 9-2004, the VA General Counsel held that when considering Diagnostic Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran may receive a rating for limitation in flexion only, limitation of extension only, or separate ratings for limitations in both flexion and extension under Diagnostic Code 5260 (leg, limitation of flexion), and Diagnostic Code 5261 (leg, limitation of extension).  Diagnostic Code 5251 provides a maximum rating of 10 percent for limitation of extension of the thigh to 5 degrees.  

The Veteran asserts that higher ratings are warranted for the service-connected right and left knee disabilities, arguing that his knee symptoms are worse than reflected by the 10 percent ratings that have been assigned.  Specifically, the Veteran reports experiencing daily pain in the knees and the knees are swollen and swell even more if he increases activity.  He stated that he has some locking in the knees when he gets up.  He reported having popping in the knees with fatigue and this prevents him from walking long distances.  The Veteran indicated that he was unable to move his knees or straighten his legs without pain.  See Board Hearing Transcript dated in September 2012, pages 6 to 11.  The Veteran reported having knee pain and swelling at the VA examination in March 2006 and October 2014.  At the March 2006 VA examination, the Veteran reported that the pain in the right knee was a 7 or 8 on a scale of 1 to 10 (10 is severe) and the pain in the left knee was a 5 out of 10 (10 is severe).  The Veteran indicated that the knee pain caused problems with walking up stairs and holding his legs together.  At the October 2014 VA examination, the Veteran reported having increased knee pain and swelling and more limited mobility.  

Based upon a review of the evidence, the Board concludes that ratings in excess of 10 percent for the service-connected right knee strain and left knee strain are not warranted at any time during the appeal.  As noted, the right and left knee disabilities were characterized as knee strain when service connection was granted in July 2006.  However, the medical evidence establishes that the right and left knee disabilities have progressed to osteoarthritis of the knees.  See the November 2009 and October 2014 VA examination and x-ray findings.  The October 2014 VA examination report indicates that the diagnosis of the knee disability is changed to bilateral osteoarthritis.  

As noted above, traumatic or degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

In order for a disability evaluation in excess of 10 percent to be assigned under Diagnostic Code 5260, flexion of the knee must be limited to 30 degrees or less.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Here, the Board finds no basis for assigning a rating in excess of 10 percent under Diagnostic Code 5260.  The weight of the evidence shows that the Veteran has demonstrated flexion of the right and left knees well beyond 30 degrees on every occasion range of motion has been tested during the course of his appeal.  VA examinations in March 2006, November 2009, July 2010, and October 2014, show that right knee flexion ranged from 85 degrees to 132 degrees.  The Veteran had limitation of flexion of the right knee to 85 degrees upon examination in October 2014.  VA examinations in March 2006, November 2009, July 2010, and October 2014, show that left knee flexion ranged from 90 degrees to 125 degrees.  The Veteran had limitation of flexion of the left knee to 90 degrees upon examination in October 2014.  

Under Diagnostic Code 5261, a 10 percent or higher disability evaluation is warranted for extension limited to 10 degrees or more.  The evidence shows that during the course of the appeal, there was full extension of the right and left knees.  See the VA examinations in March 2006, November 2009, July 2010, and October 2014.  Thus, on this record, a higher disability evaluation under Diagnostic Code 5261 is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.   

The Board has considered whether a higher rating may be assigned on the basis of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, lack of endurance or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca, supra.  The weight of the evidence shows no additional limitation of flexion or extension of the right and left knees due to pain or other symptoms.  The VA examination reports indicate that the Veteran reported having daily pain in the right and left knees, swelling, and limited mobility.  Upon VA examination in March 2006, the Veteran reported having swelling in the right knee, soreness in the left knee, fullness and weakness in the knees, and an inability to bear weight on the right leg.  He reported having flare-ups of the right knee symptoms every other month or so and flare-up in the left knee one to two times over six months.  He reported that in the right knee, he had the following functional limitations due to right and left knee pain: difficulty walking and running, inability to stand for long periods of time, unable to play sports like basketball, and an inability to sit for extended periods of time.  The examiner noted that the Veteran was able to demonstrate repetitive range of motion of the knees with no increase in muscle fatigue, weakness, or incoordination; there was no evidence of muscle spasms, contractions or muscle tightness, and the muscle strength of the knees was 5/5. 

The November 2009 VA examination report indicates that the Veteran reported that the bilateral knee pain was rated as 8 out of 10 which increased with a flare up episode with precipitants of prolonged standing and walking.  The Veteran indicated that alleviants were resting and pain medications to which he had a fair response without reported side effects. On examination, the examiner noted that there was objective evidence of pain with active motion and with repetitive motion.  Range of motion was additionally limited 2 degrees in flexion of the knees after repetitive testing; flexion of the right knee went from 132 degrees to 130 degrees and flexion of the left knee went from 122 degrees to 120 degrees after repetition.  The July 2010 VA examination report indicates that there was no loss of motion with repetitive testing of the knees.  The October 2014 VA examination report indicates that there was no additional limitation of motion of the knees with repetitive use.  The examiner noted that the functional loss and/or functional impairment of the knee and lower leg were less movement than normal, pain on movement, and disturbance of locomotion.  The examiner stated that there was additional limitation of functional ability of the knee joint during flare-ups or repeated use over time but the examiner was unable to provide the degree of additional range of motion loss because this will depend on the severity of the flare up, of effort done, and the weather conditions, and it would be mere speculation to estimate that in degree.  

The Board finds that the Veteran's current 10 percent disability ratings for the right and left knee disabilities take into consideration and incorporate any additional functional loss or impairment due to pain, crepitus, tenderness, stiffness, and intermittent flare-ups.  The right and left knee disabilities have not been shown to produce additional impairment of extension or flexion due to pain or functional loss that would warrant ratings higher than 10 percent.  See DeLuca; supra.  As noted, the Veteran has full extension in both knees and the flexion of the knees is well beyond 30 degrees when considering pain and functional loss.  The current functional impairment of the right and left knees and the symptoms of pain are encompassed in the current 10 percent ratings under Diagnostic Codes 5260-5010.

Based on the objective medical evidence of record, there is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness, or incoordination, and the Board finds that the assignment of additional disability pursuant to 38 C.F.R. §§ 4.40 and 4.45 is not warranted.  Additionally, because the Veteran is already receiving the minimum compensable rating for pain, 38 C.F.R. § 4.59 is not applicable.  

The Board has also considered whether any other applicable rating criteria may enable a higher evaluation.  However, after review, the Board finds that no other diagnostic code provides for a higher rating.  There is no evidence of ankylosis of the left and right knees.  Therefore, Diagnostic Code 5256 is not for application.  
There are no findings of moderate or severe instability or recurrent subluxation in the left and right knees.  Thus, a rating in excess of 10 percent is not warranted under Diagnostic Code 5257. 

The Board also finds that a higher rating is not warranted under either Diagnostic Code 5258 or 5259.  Diagnostic Codes 5258 and 5259 address meniscus injuries and symptoms.  Here, it is acknowledged that the Veteran underwent right knee arthroscopic surgery in 1999.  The more recent medical evidence, the October 2014 VA examination report, indicates that the Veteran did not have a current meniscus condition.  As such, Diagnostic Code 5259 is not for application.

The evidence also fails to show that Diagnostic Code 5258 is for application.  There is lay evidence of locking of the knees.  However, the medical evidence does not establish objective findings of locking or effusion of the knees.  Locking was not detected on examination.  As noted, the more recent medical evidence, the October 2014 VA examination report, indicates that the Veteran did not have a current meniscus condition.  VA x-ray examination shows no evidence of fracture, dislocation, or effusion of the knees.  See the March 2006 x-ray findings.  

In summary, for these reasons, the Board concludes that an initial disability evaluation in excess of 10 percent for the service-connected right and left knee strain is not warranted at any time during the appeal period, and the claims for higher initial ratings must be denied.   

The Board has considered VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  The Board finds that a separate 10 percent rating is not warranted for the right knee or left knee under Diagnostic Code 5257 because the weight of the evidence fails to establish instability or subluxation of the knees.  The VA examinations in 2006, 2009, 2010, and 2014 did not detect instability or subluxation of the knees.  There are no objective findings of instability or subluxation in the knees at any time during the entire appeal period.  A separate compensable rating for limitation of extension of the left and right knees pursuant to VAOPGCPREC 9-2004 is not for application for the appeal period because there has been full extension of the knees for the entire appeal period.  
In conclusion, the Board finds that the assignment of an initial disability rating in excess of 10 percent is not warranted at any time during the appeal period for either knee, and the claims for higher initial ratings are denied.  The Board also concludes that a separate 10 percent rating under Diagnostic Code 5257 or under Diagnostic Code 5261 are not warranted at any time during the appeal period.  The preponderance of the evidence is against the Veteran's claims for increased initial evaluations for the right and left knee disabilities and the claims are denied.

The Board has considered whether referral for an extraschedular rating is warranted for the service-connected right and left knee disabilities.  See 38 C.F.R. § 3.321 and Thun v. Peake, 22 Vet. App. 111 (2008).  Here the schedular rating criteria used to rate the Veteran's knee disabilities reasonably describe and assess the Veteran's disability levels and symptomatology.  The service-connected knee disabilities are manifested primarily by limitation of motion and pain.  The level of severity of the Veteran's right and left knee disabilities are adequately contemplated by the applicable diagnostic criteria, and the schedular rating criteria provide higher ratings for more severe knee symptomatology.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5261.  The rating criteria reasonably describe his disability level and symptomatology and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  The assigned ratings are, therefore, adequate.  Hence, as the schedular rating reasonably describes the Veteran's disability picture, referral for extraschedular consideration is not warranted. 

7.  Increased Initial Rating for Degenerative Spondylosis of the Lumbosacral Spine.

For historical purposes, the Veteran filed for service connection for a lumbosacral spine disability in November 2005.  His claim was granted in a July 2006 rating decision and a 10 percent rating was assigned from November 1, 2005 under Diagnostic Code 5237.  38 C.F.R. §4.71a.  The Veteran disagreed with the initial rating assigned, and this appeal ensued. 

At the hearing before the Board in September 2012, the Veteran stated that his back disability was worse; he had severe back spasms and the pain has increased.  He stated that he could pretty much do nothing when the back was hurting and when he was having back spasms, he could not walk, stand, or bend.  The Veteran's spouse indicated that the Veteran has muscle spasms and she tried to massage them out. The Veteran indicated that bending over to pick up stuff could start the spasms and he had difficulty tying shoes, ambulating, and trying to get up.  The Veteran stated that he had shooting pain from his back to his legs and the condition has immobilized him many times where he cannot even move.  His medications included Flexeril, Oxycodone, and muscle relaxers.  He stated that he was limited on what he can take because of his liver.  See the Board Hearing Transcript, dated in September 2012, pages 22-26. 

Diagnostic Code 5235, Vertebral fracture or dislocation; Diagnostic Code 5236, Sacroiliac injury and weakness; Diagnostic Code 5237, Lumbosacral or cervical strain; Diagnostic Code 5238, Spinal stenosis; Diagnostic Code 5239, Spondylolisthesis or segmental instability; Diagnostic Code 5240, Ankylosing spondylitis; Diagnostic Code 5241, Spinal fusion; and Diagnostic Code 5242, Degenerative arthritis of the spine; are rated under the following new general rating formula for diseases and injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2014). 

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.

A 20 percent is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.

A 40 percent rating will be assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation will be assigned of unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating will be assigned for unfavorable ankylosis of the entire spine.  Id.

Note (1): Evaluate any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id. 

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (4): Round each range of motion measurement to the nearest five degrees.  Id.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2014). 

Diagnostic Code 5243 provides that intervertebral disc syndrome (preoperatively or postoperatively) be rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014). 

Under Diagnostic Code 5243, a 20 percent rating is warranted where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Id.

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of a disability evaluation in excess of 10 percent for the service-connected lumbar spine disability under the rating criteria for spine disabilities prior to November 17, 2009.  The weight of the competent and credible evidence establishes that prior to November 17, 2009, the service-connected degenerative spondylosis of the lumbosacral spine is manifested by pain with bending, lifting, or sitting for an extended period of time; flare-ups of symptoms three or four times a year; and objective findings of full range of motion of the thoracolumbar spine; without objective evidence of muscle spasm, paraspinal tenderness, guarding, abnormal mobility, abnormal gait, reversed lordosis, scoliosis, abnormal kyphosis, incapacitating episodes more than two weeks in the past 12 months, or ankylosis of the entire thoracolumbar spine.  

The March 2006 VA examination report indicates that currently, the Veteran reported no pain except after bending and lifting or prolonged sitting.  He took Motrin for the back pain.  He stated that flare ups of the back pain usually occurred three to four times a year.  He indicated that the flare-ups were not incapacitating and at worst were a 6 on a zero to 10 scale (with 10 as severe).  He stated that treatment during flare ups was sitting in a comfortable position or lying on the floor, rest, and Motrin.  The flare-ups were precipitated by increased activities like bending and lifting.  

Physical examination revealed symmetrical spine without abnormal curvature, lesion, deformity, erythema, scars, or edema.  There was no paraspinal tenderness on palpation.  The lumbar spine range of motion was forward flexion to 90 degrees with no limitations due to pain; extension was to 30 degrees without any limitations and no pain; left lateral flexion was to 30 degrees with mild limitation due to pain; right lateral flexion was to 30 degrees with no pain; left lateral rotation was to 30 degrees with mild pain, and right lateral rotation was to 30 degrees with no pain.  The Veteran was able to demonstrate repetitive range of motion of the lumbar spine with no increase in muscle fatigue, weakness, or incoordination.  There was no evidence of muscle spasms, contractions, or muscle tightness.  Muscle strength of the lumbar spine was 5/5.  It was noted that his posture and gait were steady and on the right, there was slight decreased flexion of the right knee when he ambulates.  X-ray examination of the lumbosacral spine showed mild degenerative spondylosis.  

A February 2007 VA treatment records indicates that the Veteran reported that his back pain was a 5 out of 10 when he was on medications and a 7 when he did not take medications.  Examination revealed left paraspinal muscle spasm.  

For the time period of prior to November 17, 2009, the weight of the competent and credible evidence shows that the Veteran had normal range of motion of the lumbar spine.   The combined range of motion of the thoracolumbar spine was 240 degrees.  There is objective evidence of muscle spasm upon February 2007 evaluation.  However, there is no evidence of guarding during this time period and the back symptoms were not severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The VA examination report shows that the Veteran's gait was affected by his right knee disability not the back disability.  There is no evidence of favorable or unfavorable ankylosis of the entire thoracolumbar spine.       

The rating criteria take into account functional limitations; therefore, the provisions of 38 C.F.R. §§ 4.40, 4.45, could not provide a basis for a higher evaluation. 68 Fed. Reg. 51454-5 (Aug. 27, 2003).  In any event, as discussed below, additional functional limitation warranting a higher rating has not been shown.

There is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  The VA examination report and treatment records show that the Veteran had full range of motion of the thoracolumbar spine with some limitation of motion due to pain on flare-ups.  As noted above, the Veteran reported that the flare-ups occurred 3 or 4 times a year.  There is no objective evidence of weakness, impaired endurance, incoordination, or instability.  Muscle strength was normal and there was no atrophy.  The Board finds any functional loss due to pain or other symptoms to include during the intermittent flare-ups is contemplated in the 10 percent rating.  Based on the objective medical evidence of record, there is no basis for the assignment of additional disability due to weakness, fatigability, or incoordination, and the Board finds that the assignment of additional disability pursuant to 38 C.F.R. §§ 4.40 and 4.45 is not warranted. 

Thus, the preponderance of the evidence is against the assignment of a disability evaluation in excess of 10 percent for the service-connected lumbar spine disability under the rating criteria for spine disabilities prior to November 17, 2009.  

A higher rating is not warranted under Diagnostic Code 5243 for the time period in question.  The evidence does not establish that the service-connected lumbar spine disability was manifested by disc disease.  The March 2006 VA examination did not detect any sign of disc disease or neurological manifestations.  Straight leg raise was negative.  There was no radiation of pain.  There is no evidence of incapacitating episodes having a total duration of at least two weeks during the past 12 months.  The record shows that the Veteran denied incapacitation.  See the March 2006 VA examination report.  There is no evidence of physician prescribed bed rest.  Thus, the Board finds that a disability evaluation in excess of 10 percent for the lumbar spine disability is not warranted under Diagnostic Code 5243 prior to November 17, 2009.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

However, the Board finds that the evidence supports the assignment of a 20 percent disability evaluation to the service-connected lumbar spine disability from November 17, 2009.  The Board finds that that from November 17, 2009, the service-connected degenerative spondylosis of the lumbosacral spine disability picture more closely approximates the criteria for a 20 percent rating when the additional impairment due to the weekly flare-ups of symptoms are taken into consideration.  The competent and credible evidence shows that from November 17, 2009, the service-connected lumbar spine disability is manifested by constant pain; forward flexion functionally limited to 80 to 87 degrees; muscle spasm; guarding; stiffness; localized tenderness; weekly flare-ups of symptoms causing additional limitation of motion and limitation of function; and functional loss and impairment manifested by less movement than normal, pain on movement, and interference with sitting, standing, and weight bearing. 

The November 17, 2009 VA examination report indicates that the Veteran reported that his low back pain was an 8 out of 10.  He reported that the pain increased with flare-ups.  His current treatment included Tylenol, Cyclobenzaprine HCL, and Celebrex and his response to treatment was poor.  The Veteran indicated that he had fatigue, decreased motion, stiffness, weakness, spasms, and constant pain.  The Veteran indicated that the pain was dull, aching, sharp and spastic like in nature.  The pain was severe and daily.   There was no radiation of pain. 

The Veteran stated that he had flare ups of the low back disability and the flare-ups were severe and weekly.  He indicated that frequency of flare-ups was weekly and the duration was 1 to 2 days.  The precipitating factors were walking and standing and the alleviating factors were resting, heating modalities, pain medications, and muscle relaxants.  The Veteran indicated that the extent of additional limitation of motion or other functional impairments during flare ups was that the flare-ups prevented him from walking.   He was able to walk 1/4 mile when he was not having a flare-up.  

Physical examination of the spine revealed normal posture and head position.  Gait was normal.  There was no kyphosis, listing, lumbar flattening, lumbar lordosis, scoliosis.  There was no thoracolumbar spine ankylosis.  There was objective evidence of spasm, guarding, pain with motion, and tenderness on the left and right.  There was no atrophy or weakness.  It was noted that the muscle spasm, localized tenderness, or guarding were not severe enough to be responsible for abnormal gait or abnormal spinal contour.  Muscle strength was 5/5 and muscle tone was normal.  Sensory and reflex examination was normal.

Range of motion of the thoracolumbar spine was flexion to 87 degrees (to 86 degrees after repetitive motion) extension to 24 degrees (to 23 degrees after repetitive motion), left and right lateral flexion to 30 degrees, and left and right lateral rotation to 30 degrees.  The examiner indicated that there was objective evidence of pain following repetitive motion and additional limitations after three repetitions of range of motion and the most important factor was pain. 

The August 2013 VA examination report indicates that the Veteran reported that the back disability increased in severity and he had constant pain, stiffness, and muscle spasm.  The Veteran reported that flare-ups impacted the function of the thoracolumbar spine and he described the impact of flare-ups as severe pain, stiffness, and limited movement.  The Veteran indicated that he always has pain but certain movements aggravate the condition more.  

Physical examination revealed that range of motion of the thoracolumbar spine was flexion to 80 degrees (objective evidence of pain at 35 degrees), extension to 20 degrees (objective evidence of pain at 15 degrees), right and left lateral flexion to 20 degrees (pain at 10 degrees), and right and left rotation to 20 degrees with pain at 15 degrees.  It was noted that the Veteran was not able to perform repetitive-use testing with 3 repetitions because of severe paraspinal sharp pain.  The examiner indicated that the Veteran had functional loss and functional impairment of the thoracolumbar spine manifested by less movement than normal, pain on movement, and interference with sitting, standing and /or weight-bearing.   

Examination revealed that the Veteran had localized tenderness and pain to palpation of the thoracolumbar spine and the pain was described as sharp pain on the spinal and paraspinal area.  The examiner indicated that the Veteran did not have guarding or muscle spasm of the thoracolumbar spine.  Muscle strength testing in the lower extremities was 5/5 and normal.  There was no muscle atrophy.  Reflex and sensory examination was normal.  Straight leg raise was negative.  The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  The Veteran did not have any other neurologic abnormalities or findings related to a thoracolumbar spine disability (such as bowel or bladder problems/pathologic reflexes) and he did not have intervertebral disc syndrome or incapacitating episodes.   The examiner indicated that the Veteran's thoracolumbar spine disability impacted his ability to work because the Veteran could not walk for more than 2 miles, drive for more than 2 hours, lie on his back, or do the yard work.  Bending and squatting were painful.  The examiner indicated that the contributing factors for impairment were pain, weakness, fatigability and/or incoordination and there was additional limitation of functional ability of the thoracolumbar spine during flare-ups or repeated use over time.  The examiner stated that during flare ups, there would likely be more pain, weakness, fatigability, and additional limitation of motion.  The examiner indicated that he was unable to provide degree of additional limitation of motion because this will depend on the severity of the flare up, of effort done and the weather conditions, so, it will be mere speculation to estimate that in degree.  

VA treatment records document treatment for pain and muscle spasm of the low back.  See the VA treatment records dated in March 2012 (the Veteran was taking Flexeril for muscle spasm), and March 2013 (the Veteran took Naproxen for low back pain), September 2011 (pain clinic), and February 2011.  

The Board finds that the service-connected lumbar spine disability more nearly approximates the criteria for a 20 percent rating from November 17, 2009 based upon the findings of increased functional limitation and limitation of motion of the lumbar spine during weekly flare-ups with muscle spasm and pain resulting in abnormal gait.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206-07.  

The Board finds that the preponderance of the evidence is against the assignment of a disability evaluation in excess of 20 percent for the service-connected lumbar spine disability from November 17, 2009.  The weight of the evidence does not establish forward flexion of the lumbar spine limited to no more than 30 degrees, but shows that the forward flexion of the lumbar spine is well beyond 30 degrees with consideration of pain and other functional impairment.  The August 2013 VA examination report indicates that the flexion of the thoracolumbar spine was to 80 degrees with pain starting at 35 degrees.  The weight of the competent and credible evidence does not establish favorable or unfavorable ankylosis of the lumbar spine and the evidence shows that the Veteran has motion in the lumbar spine.  The evidence does not establish that the lumbar spine is fixed in flexion or extension or is fixed in a neutral positon.  Thus, the criteria for a rating in excess of 20 percent for the service-connected lumbar spine disability under Diagnostic Code 5237 and the general rating criteria have not been met from November 17, 2009.   There is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness or incoordination in addition to the currently assigned 20 percent rating from November 17, 2009.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, supra.  

A rating in excess of 20 percent is also not warranted for the lumbar spine disability under the provisions of Diagnostic Code 5243.  The weight of the evidence shows that the lumbar spine disability is not productive of incapacitating episodes having a total duration of at least four weeks during the past 12 months.  The VA examination reports show that the Veteran had complaints of flare-ups of back pain but no evidence has been advanced showing that any physician has prescribed bed rest to treat any flare-ups or incapacitation.  In fact, the Veteran has denied any physician prescribed bed rest or incapacitation due to the lumbar spine disability.  For these reasons, the Board finds that a disability evaluation in excess of 20 percent for the lumbar spine disability is not warranted under Diagnostic Code 5243.  

In summary, on this record, the assignment of a disability rating in excess of 20 percent for the service-connected lumbar spine disability is not warranted from November 17, 2009 under Diagnostic Codes 5235 to 5243.  

For the entire period of the appeal, the weight of the evidence shows that the service-connected degenerative spondylosis of the lumbosacral spine has not been manifested by intervertebral disc disease or nerve involvement or neurological manifestations or abnormalities to include radiculopathy.  See the VA examination reports dated in March 2006, November 2009, and August 2013.  

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected lumbar spine disability.  See 38 C.F.R. § 3.321 and Thun v. Peake, 22 Vet. App. 111 (2008).  Here the schedular rating criteria used to rate the Veteran's lumbar spine disability reasonably describe and assess the Veteran's disability levels and symptomatology.  

As discussed, the Veteran's symptoms and functional limitations due to the lumbar spine disability are contemplated by the rating schedule, and the assigned schedular evaluations, therefore, are adequate.  The rating criteria reasonably describe his disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  The rating criteria for spine disabilities contemplate limitation of motion of the spine and symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The schedular rating criteria, the General Rating Formula for Diseases and Injuries of the Spine and the formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, specifically provide for disability ratings based on limitation of motion (flexion and combined ranges of motion, including ankylosis), including due to pain and other orthopedic factors which are incorporated into the schedular rating criteria (see 38 C.F.R. §§ 4.21 , 4.40, 4.45, 4.59; DeLuca), other objective findings such as muscle spasm, tenderness, altered gait, abnormal spinal contour, and loss of height of vertebral body.  The schedular rating criteria also provide for separate ratings for objective neurological manifestations.  Hence, as the schedular rating reasonably describes the Veteran's disability picture, referral for extraschedular consideration is not warranted.  

8.  Consideration of Johnson v. McDonald

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.


ORDER

Prior to November 17, 2009, an initial compensable rating for hemorrhoids is denied.  

From November 17, 2009, an initial 10 percent rating for hemorrhoids is granted, subject to regulations applicable to the payment of monetary benefits.  
An initial 10 percent rating for residuals of a fractured nose is granted for the entire appeal period, subject to regulations applicable to the payment of monetary benefits.  

An initial disability rating in excess of 10 percent for hypertension is denied for the entire appeal period.  

An initial disability rating in excess of 10 percent for right knee strain is denied for the entire appeal period.  

An initial disability rating in excess of 10 percent for left knee strain is denied for the entire appeal period.  

Prior to November 17, 2009, an initial disability rating in excess of 10 percent for degenerative spondylosis of the lumbosacral spine is denied.   

From November 17, 2009, a 20 percent rating for the degenerative spondylosis of the lumbosacral spine is granted, subject to regulations applicable to the payment of monetary benefits.  


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).

The Board finds that another VA examination is required to obtain evidence as to the severity of the service-connected bilateral tinea pedis in terms of the applicable rating criteria and to obtain an opinion as to the nature of the treatment for this skin disorder.  The service-connected bilateral tinea pedis is currently rated under Diagnostic Code 7806 which rates the skin disorder based upon the percentage of the exposed skin or the entire body affected by the skin disorder.  See 38 C.F.R. § 4.118. 
The Veteran was most recently afforded a VA examination in August 2013.  The examiner did not report the percentage of the exposed skin and entire body affected by the service-connected bilateral tinea pedis.  The examiner indicated that the Veteran used near constant systemic corticosteroids or other immunosuppressive medications to treat the skin disorder and the medication was Terminafine hydrocholide.  However, earlier VA examinations in November 2009 and March 2006 did not characterize this medication as a systemic corticosteroid or other immunosuppressive medication.  Thus, the Board finds that additional examination is necessary to determine the area affected (exposed area of the skin and entire body) by the bilateral tinea pedis.  A medical opinion is also needed as to whether the treatment with Terminafine hydrocholide or Lamisil is a systemic corticosteroid or other immunosuppressive medication.  

The RO should contact the Veteran by letter and request that he identify treatment for the service-connected bilateral tinea pedis since 2005.  The Veteran should be asked to provide sufficient information, and if necessary authorization, to enable the RO to obtain the pertinent VA and non-VA including Tricare treatment records identified by the Veteran.  The RO should make an attempt to obtain any treatment records identified by the Veteran.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).

Further, the claim for TDIU is inextricably intertwined with this pending initial compensable rating claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Because adjudication of the Veteran's initial compensable rating claim will potentially affect his TDIU claim, adjudication of his TDIU claim is deferred until the initial compensable rating claim has been decided.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify all VA and non-VA sources including Tricare of medical treatment for the service-connected bilateral tinea pedis, as well as sufficient information to identify the health care providers, and if necessary, signed authorization, to enable VA to obtain any additional evidence.  If he adequately identifies the health care providers and provides the completed authorizations, request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into his claims file. 

2.  Then, schedule the Veteran for a VA examination to determine the severity of the service-connected bilateral tinea pedis.  If such examination cannot be conducted during a period of flare-up of the tinea pedis, the examiner should record a detailed clinical history referable to the manifestations.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.  

The examiner should report the measurement of the percentage of the entire body and the exposed areas affected by the service-connected bilateral tinea pedis.  The examiner should include an opinion as to whether the percentage of the area affected by the bilateral tinea pedis is less than 5 percent of the entire body or of the exposed areas and no more than topical treatment in the past 12 months; at least 5 percent but less than 20 percent of the entire body or of the exposed areas; 20 percent to 40 percent of the entire body or of the exposed areas; or more than 40 percent of the entire body or of the exposed areas.  

The examiner should report whether systemic therapy such as corticosteroids or other immunosuppressive drugs is required to treat the bilateral tinea pedis, if so, the total duration required over the past 12 months.  The examiner should indicate whether the Terminafine hydrocholide and Lamisil are systemic therapy, a corticosteroid, or an immunosuppressive drug. 

A complete rationale for all opinions expressed must be provided.  If the examiner cannot provide the requested opinion without speculating, he/she should indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After completing all indicated development and accomplishing any other action deemed necessary, readjudicate the claims remaining on appeal-entitlement to an initial compensable rating for bilateral tinea pedis and entitlement to a TDIU-in light of all the evidence of record.  If any remaining benefits sought on appeal remain denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative, and they should be afforded a reasonable opportunity for response.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


